DETAILED ACTION
Allowable Subject Matter
Claims 21-30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to Independent Claims 21 and 29, as previously indicated in the Office action filed February 4, 2021, the Applicant had sufficiently amended and claimed the electronic device including a housing, a corner bracket in a recess, a display, and an attachment structure/opaque adhesive.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to:
Independent Claim 21: the housing having a rib that extends around an entire perimeter of the recess, whereby the recess having first and second orthogonal sections; the corner bracket being a metal corner bracket, whereby the corner bracket has first and second orthogonal portions that are respectively received with the first and second orthogonal sections of the recess; the display mounted in the housing, wherein the display has opposing upper and lower surfaces that overlap the rib, the recess, and the metal corner bracket; and the attachment structure couples the lower surface of the display to only a portion of the rib; and 
Independent Claim 29: the housing having first and second housing portions that rotate relative to one another; the opaque adhesive coupling the lower surface of the display to the first portion of the raised edge surface and not the second portion of the raised edge surface; and the first housing portion having the raised edge surface and the raised edge surface has first and second portions separated by the recess that has the corner bracket therein.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, February 12, 2021
/Jason M Han/Primary Examiner, Art Unit 2875